                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KERA EVANS,                                         Case No. 18-cv-02716-SI
                                   8                    Petitioner,
                                                                                             ORDER
                                   9             v.

                                  10     JENKINS,
                                  11                    Respondent.

                                  12          On January 10, 2019, the court stayed this case because a lapse in appropriations for the U.S.
Northern District of California
 United States District Court




                                  13   Department of Justice affected the availability of counsel for respondent to work on the case. Docket
                                  14   No. 16. Intending that the stay dissolve once the lapse in appropriations ended and that the parties
                                  15   would thereafter resume their briefing duties, the court wrote: “This case is now STAYED until the
                                  16   day after Congress restores funding for the U.S. Department of Justice. Within twenty-one days of
                                  17   Congress restoring funding for the U.S. Department of Justice, respondent must file his answer to
                                  18   the petition. Within thirty days of receipt of respondent’s answer, petitioner must file her traverse
                                  19   in support of her petition for writ of habeas corpus.” Id. Respondent timely filed his response to
                                  20   the petition on February 5, 2019, but petitioner never filed a traverse. It is possible that petitioner
                                  21   was waiting for a formal order lifting the stay even though such an order was not necessary. Out of
                                  22   an abundance of caution, so that petitioner does not miss her opportunity to file a traverse, the court
                                  23   now confirms that the STAY IS LIFTED and permits petitioner to file her traverse no later than
                                  24   June 14, 2019.
                                  25          IT IS SO ORDERED.
                                  26   Dated: May 22, 2019
                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
